Citation Nr: 1135446	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for osteoarthritis.

In March 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), and instructed the RO/AMC to obtain the records of the Social Security Administration's (SSA's) disability determination.  The RO/AMC obtained these records and therefore complied with the Board's March 2010 remand instructions.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; his exposure to Agent Orange during service is therefore presumed.

2.  The Veteran has not been diagnosed with a disease for which service connection is presumed in veterans exposed to Agent Orange.

3.  Osteoarthritis did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Osteoarthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for osteoarthritis, including the evidentiary rules relating to presumptive service connection as discussed below.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the November 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the SSA's disability determination.

The Veteran has not been provided with a VA examination as to the etiology of his osteoarthritis.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination was required because, as shown below, there is no evidence that the Veteran's osteoarthritis may be associated with Agent Orange or anything else in service other than the Veteran's conclusory generalized lay statement suggesting such a nexus, precisely the situation that the Federal Circuit has held does not require a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Consequently, no VA examination was warranted in this case.  We also note that the medical record is adequate to determine the current nature of the Veteran's condition.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for osteoarthritis is thus ready to be considered on the merits.

Analysis

As an initial matter, although the Veteran served in Vietnam, he does not contend, and the evidence does not reflect, that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with arthritis.  Specifically, a January 2006 lumbar spine MRI contains diagnoses of foreshortening of AP diameter of spinal canal at L3, 4, and 5, with short pedicles suggestive of mild congenital spinal stenosis, L3-4 disc dessication with central posterior disc protrusion, bilateral facet arthrosis with moderate canal stenosis, left posterolateral disc protrusion with radicular impingement of the exiting left L3 nerve root in the left neural foramen and post-foraminal area, and L4-5 disc dessication with central posterior disc protrusion and facet arthrosis producing moderate central canal stenosis, bilateral subarticular lateral recess stenosis and radicular impingement of the descending L5 nerve roots in the lateral recess.  Dr. Russell's February 2006 treatment notes indicate that the Veteran had low back pain radiating down his left posterior hip and leg for a couple of months and had been told that he has some stenosis in his lumbar spine from degenerative changes.  Dr. Carrell's March 2006 treatment notes indicate lumbar stenosis at L3-L4.  The SSA's disability determination indicated that the primary diagnosis was two level decompressive laminectomy and the secondary diagnosis was bilateral foraminotomy L3-4.

The Veteran does not, however, claim entitlement to service connection for osteoarthritis on any of the legal bases described above.  Rather, his claim is based on the laws and regulations providing that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In his September 2007 statement in support of claim (VA Form 21-4138) and March 2008 substantive appeal (VA Form 9), the Veteran contended that his osteoarthritis is related to his service in Vietnam, in particular his exposure to Agent Orange.

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  However, service connection is not warranted for osteoarthritis on a presumptive basis, because this disease is not on the list of disease for which service connection is presumed in veterans exposed to Agent Orange.  Those diseases are as follows: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27630 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 64 Fed. Reg. 59232 (Nov. 2, 1999); 61 Fed. Reg. 41442 (Aug. 8, 1996); 59 Fed. Reg. 341 (Jan. 4, 1994).  There is thus no presumption that the Veteran's osteoarthritis is related to his Agent Orange exposure.

The lack of this presumption does not preclude the Veteran from arguing, or the Board from considering, whether his osteoarthritis is related to his Agent Orange exposure or anything else in service.   See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude veteran from establishing service connection with proof of actual direct causation).

The Board will therefore read the Veteran's statements that Agent Orange caused his osteoarthritis as a contention of direct causation in the absence of the applicability of the presumption.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In this case, the Board finds that the subject of whether the Veteran's Agent Orange exposure caused his osteoarthritis is the type of internal, non-observable medical process as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that Agent Orange caused the Veteran's osteoarthritis.  The Veteran has therefore not met his burden of submitting evidence in support of entitlement to service connection for osteoarthritis due to Agent Orange exposure on a theory of actual direct causation.  See 38 U.S.C.A. § 5107(a) (West 2002) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet.  App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").

Finally, while all pleadings must thus be read in a liberal manner, "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any other theory of entitlement.  Although the STRs contain a diagnosis of bicipital tendonitis relating to the right shoulder, the October 1969 separation examination report indicated that the musculoskeletal system was normal, and the Veteran indicated in the contemporaneous report of medical history that he did not have and had never had arthritis, rheumatism, bone, joint, or other deformity, lameness, painful or trick shoulder or elbow, back trouble of any kind, or trick or locked knee.  Moreover, there is no evidence that arthritis manifested within the one year presumptive period, and in his March 2008 substantive appeal, the Veteran indicated that he had had osteoarthritis for approximately ten and one-half years, which would date the onset of this disease many years after service.  In addition, the Veteran did not claim, and the evidence, including the treatment records cited above, does not reflect, any other basis for a relationship between osteoarthritis and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for osteoarthritis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for osteoarthritis, claimed as due to Agent Orange exposure is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


